     Case 2:19-cv-01795-MLCF-DMD Document 8 Filed 03/20/19 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

PAUL VESOULIS,                          * CIVIL ACTION NO. 2:19-cv-01795
                                        *
                      Plaintiff,        *
                                        *
     VERSUS                             *
                                        *
RESHAPE LIFESCIENCES INCORPORATED f/k/a * JUDGE MARTIN L.C. FELDMAN
ENTEROMEDICS INCORPORATED,              *

                        Defendant.           * MAG. JUDGE DANA M. DOUGLAS
******************************************** *

              ANSWER, AFFIRMATIVE DEFENSES, AND JURY DEMAND
                  IN RESPONSE TO PETITION FOR DAMAGES

       NOW INTO COURT, through the undersigned counsel, comes the Defendant, ReShape

Lifesciences, Inc. f/k/a Enteromedics Incorporated (“ReShape”), for the purpose of providing its

Answer and Affirmative Defenses in response to the Petition for Damages filed on behalf of the

Plaintiff, Paul Vesoulis (“Vesoulis”).

                                         FIRST DEFENSE

       The Complaint fails to state a claim against ReShape pursuant to Rule 12(b)(6) and Bell

Atlantic v. Twombly, 550 U.S. 544 (2007) and its progeny.

                                         SECOND DEFENSE

       Without in any way waiving the defenses set forth above and below and responding to

Vesoulis’ Petition for Damages by numbered paragraph, ReShape avers as follows:

                                                 1.

       The unnumbered paragraph preceding paragraph 1 of the Petition does not appear to require

an answer from ReShape; however, to the extent that an answer is deemed necessary by the Court,

all of the allegations contained therein are denied.
     Case 2:19-cv-01795-MLCF-DMD Document 8 Filed 03/20/19 Page 2 of 10




                                                  2.

       The allegations of paragraph 1 of the Petition do not require an answer from ReShape;

however, to the extent that an answer is deemed necessary by the Court, the allegations are denied

for lack of sufficient information to justify a reasonable belief therein.

                                                  3.

       ReShape admits that it is a foreign corporation doing business in the State of Louisiana.

                                                  4.

       The allegations of paragraph 3 of the Petition do not require an answer from ReShape;

however, to the extent that an answer is deemed necessary by the Court, the allegations are denied

for lack of sufficient information to justify a reasonable belief therein.

                                                  5.

       The allegations of paragraph 4 of the Petition do not require an answer from ReShape;

however, to the extent that an answer is deemed necessary by the Court, the allegations are denied

for lack of sufficient information to justify a reasonable belief therein.

                                                  6.

       The allegations of paragraph 5 of the Petition do not require an answer from ReShape;

however, to the extent that an answer is deemed necessary by the Court, the allegations are denied

for lack of sufficient information to justify a reasonable belief therein.

                                                  7.

       The allegations of paragraph 6 of the Petition are denied.

                                                  8.

       The allegations of paragraph 7, including sub-parts (1)-(3) of the Petition are denied.




                                                  2
     Case 2:19-cv-01795-MLCF-DMD Document 8 Filed 03/20/19 Page 3 of 10




                                                  9.

       The allegations of paragraph 8 of the Petition are denied.

                                                 10.

       The allegations of paragraph 9 of the Petition are denied.

                                                 11.

       The allegations of paragraph 10 of the Petition do not require an answer from ReShape;

however, to the extent that an answer is deemed necessary by the Court, the allegations are denied

for lack of sufficient information to justify a reasonable belief therein.

                                                 12.

       The unnumbered prayer for relief following paragraph 11 of the Petition does not appear

to require an answer from ReShape; however, to the extent that an answer is deemed appropriate

by the Court, all of the allegations contained therein are denied.

                      AFFIRMATIVE DEFENSES TO THE PETITION

       AND NOW, FURTHER ANSWERING, ReShape asserts the following Affirmative

Defenses to the allegations of the Petition:

                                        THIRD DEFENSE

       Defendant avers that Plaintiff’s own negligence and/or the negligence of Dr. Thomas Lavin

was the cause of this alleged incident, and that said negligence serves to either bar or diminish

Plaintiff’s recovery against Defendant.

                                       FOURTH DEFENSE

       Alternatively, Defendant avers that the accident was caused, in whole or in part, by the

negligence of individuals and/or entities other than Defendant and for whom Defendant has no

legal responsibility or control. Defendant avers that the comparative fault of these individuals

and/or entities serves to bar, diminish, and/or mitigate Plaintiff’s recovery against Defendant.


                                                  3
     Case 2:19-cv-01795-MLCF-DMD Document 8 Filed 03/20/19 Page 4 of 10




                                        FIFTH DEFENSE

        To the extent ReShape is deemed to be subject to claims for product liability, which is

denied, ReShape avers that Dr. Thomas Lavin was a sophisticated user of the product at issue.

                                        SIXTH DEFENSE

        Plaintiff’s claims are barred by the intervention of a learned intermediary or intermediaries

whose acts, omissions or fault, if any, are the proximate cause of the alleged injuries, damages or

losses asserted in this case.

                                      SEVENTH DEFENSE

        ReShape avers that there is no characteristic of the product at issue that caused it to be

unreasonably dangerous.

                                       EIGHTH DEFENSE

        ReShape avers that the characteristic of the product at issue that allegedly caused it to be

unreasonably dangerous, if any, did not exist at the time the product left the control of ReShape.

                                        NINTH DEFENSE

        ReShape avers that the product at issue did not deviate in a material way from the

manufacturer’s specifications or performance standards for the product or from otherwise identical

products manufactures by the same manufacturer.

                                       TENTH DEFENSE

        ReShape avers that, at the time the product left its control, an alternative design for the

product that was capable of preventing the alleged damages, if any, did not exist.




                                                  4
     Case 2:19-cv-01795-MLCF-DMD Document 8 Filed 03/20/19 Page 5 of 10




                                     ELEVENTH DEFENSE

       ReShape avers that to the extent the product at issue possessed a characteristic that could

cause damage at the time it left its control, which is denied, ReShape used reasonable care to

provide an adequate warning of such characteristic and its danger to users and/or handlers of the

product.

                                      TWELFTH DEFENSE

       ReShape avers that it was not required to warn, and cannot be held liable for an inadequate

warning, where the user or handler of the product knew or reasonably should have known of the

characteristic of the product that may cause damage, if any, and the danger of such characteristic.

                                   THIRTEENTH DEFENSE

       The applicable law does not recognize a post-sale duty to warn in the present

circumstances.

                                   FOURTEENTH DEFENSE

       To the extent ReShape acquired knowledge of a characteristic of the product that may cause

damage and the danger of such characteristic, if any, after the product left its control, it exercised

reasonable care to provide an adequate warning of such characteristic and its danger to users and

handlers of the product.

                                     FIFTEENTH DEFENSE

       ReShape made no express warranty in the instant case.

                                     SIXTEENTH DEFENSE

       To the extent ReShape is deemed to have made an express warranty in this case, which is

denied, the product at issue conformed to the express warranty made.




                                                  5
      Case 2:19-cv-01795-MLCF-DMD Document 8 Filed 03/20/19 Page 6 of 10




                                  SEVENTEENTH DEFENSE

        There was no reliance upon any labeling, warnings or information concerning the product

at issue.

                                   EIGHTEENTH DEFENSE

        Plaintiff’s claims for negligence against ReShape are barred pursuant to Louisiana Revised

Statutes §9:2800.52.

                                    NINETEENTH DEFENSE


        ReShape owed and/or breached no duty.

                                    TWENTIETH DEFENSE

        At all relevant times, ReShape acted in compliance with all applicable statutes, regulations,

ordinances, rules, or other standards, whether federal, state or local.

                                  TWENTY-FIRST DEFENSE

        All risks related to the allegations of the Petition for Damages were assumed.

                                 TWENTY-SECOND DEFENSE

        Plaintiff’s claims against ReShape are barred insofar as any alleged action or omission on

the part of ReShape, which is denied, was not a direct, substantial, proximate or contributory cause

of any alleged damages suffered or claimed by Plaintiff.

                                  TWENTY-THIRD DEFENSE

        The injuries at issue in this case, if any, pre-existed the subject occurrence, and the

damages, if any, were directly and proximately caused or contributed to by the Plaintiff and/or Dr.

Thomas Lavin and/or omissions of other parties to this action, and/or the acts and/or omissions of

other individuals, firms, product manufacturers, corporations and entities over whom ReShape has




                                                  6
     Case 2:19-cv-01795-MLCF-DMD Document 8 Filed 03/20/19 Page 7 of 10




no right of control and for whom ReShape is not legally responsible. Plaintiff’s recovery, if any,

must be diminished in accordance with the fault of all parties and non-parties.

                                 TWENTY-FOURTH DEFENSE

        The alleged incident made the subject of this action and the alleged damages sought herein,

if any, were proximately caused by superseding and intervening causes.

                                   TWENTY-FIFTH DEFENSE

        Recovery must be barred, in whole or in part, to the extent there is or was a failure to

mitigate the alleged injuries or damages at issue in this litigation.

                                   TWENTY-SIXTH DEFENSE

        While denying any and all allegations of negligence, wrongdoing, fault or liability,

ReShape states that it is entitled to a full credit, offset, pro rata reduction, or percentage reduction,

based on the percentage of fault attributable to each settling defendant, in the event Plaintiff settles

with any defendant, pursuant to the applicable statutes.

                                 TWENTY-SEVENTH DEFENSE

        Plaintiff’s claims against ReShape are subject to set-off for any and all amounts received

by Plaintiff is or was entitled pursuant to insurance policies and other benefits, including, but not

limited to, any policies for disability and/or medical coverage. Plaintiff’s claims against ReShape

are also subject to a set-off for any and all amounts received by Plaintiff in satisfaction,

compromise or settlement of her claims against other person(s) or entities, whether a party or non-

party to this lawsuit, and whether settlement or compromise occurred prior to or after the filing of

the original Petition.




                                                   7
     Case 2:19-cv-01795-MLCF-DMD Document 8 Filed 03/20/19 Page 8 of 10




                                TWENTY-EIGHTH DEFENSE

       Plaintiff’s claims are barred by equitable estoppel, laches, compromise, settlement and/or

accord and satisfaction.

                                 TWENTY-NINTH DEFENSE

       Plaintiff cannot recover for mental pain and suffering, emotional distress or similar

damages because there is no fixed objective and/or clear and consistent standard under Louisiana

law for ascertaining the amount thereof, such that any award of said damages against ReShape

would violate the Fifth and Fourteenth Amendments to the United States Constitution and Article

1, Section 6 of the Louisiana Constitution, which prohibit deprivation of life, liberty or property

except by due process of law.

                                    THIRTIETH DEFENSE

       ReShape pleads the benefits and protections of Louisiana Civil Code article 2323, et. seq.,

and specifically pleads the comparative fault of Plaintiff and other persons and/or entities,

notwithstanding the immunity or insolvency of the said persons or entities.

                                  THIRTY-FIRST DEFENSE

       Any damages incurred were the result of an Act of God.

                                 THIRTY-SECOND DEFENSE

       ReShape avers that, whether in whole or in part, Plaintiff’s claims have prescribed, or, if

federal law or the law of a state other than Louisiana is determined to apply, Plaintiffs’ claims are

time barred under the applicable federal and/or State laws.

                                  THIRTY-THIRD DEFENSE

       Plaintiff’s Petition is vague and ambiguous and fails to satisfy the requirements for

pleading as provided in the Louisiana Code of Civil Procedure.




                                                 8
     Case 2:19-cv-01795-MLCF-DMD Document 8 Filed 03/20/19 Page 9 of 10




                                 THIRTY-FOURTH DEFENSE

       ReShape hereby gives notice that it intends to rely on other defenses that may become

available or apparent during the course of discovery and thus, reserves its right to amend its

Answer to assert any such defense.

                                        JURY DEMAND

                                                13.

       ReShape prays for a trial by jury on all issues so triable both with respect to its answer and

affirmative defenses to the Petition for Damages.

                                                14.

       WHEREFORE, Defendant, ReShape Lifesciences, Inc. f/k/a Enteromedics Incorporated

(“Reshape”), prays that its Answer and Affirmative Defenses be deemed good and sufficient and

that after due proceedings are had, judgment be rendered in ReShape’s favor and against Plaintiff

at Plaintiff’s sole cost and expense.




                                                 9
    Case 2:19-cv-01795-MLCF-DMD Document 8 Filed 03/20/19 Page 10 of 10




                                            Respectfully submitted,

                                            __/s/ Shannon A. Kelly ______________________
                                            RACHEL G. WEBRE (No. 26907)
                                            SHANNON A. KELLY (No. 34616)
                                            Email:         rwebre@glllaw.com
                                                           skelly@glllaw.com
                                            GIEGER, LABORDE & LAPEROUSE, L.L.C
                                            One Shell Square
                                            701 Poydras Street, Suite 4800
                                            New Orleans, Louisiana 70139-4800
                                            Telephone:     (504) 561-0400
                                            Facsimile:     (504) 561-1011
                                            Counsel for Defendant, ReShape Lifesciences
                                            Incorporated f/k/a Enteromedics Incorporated



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing notice of removal has been served

upon the following counsel of record, via the Court’s CM/ECF system and U.S. mail, this 20th

day of March, 2019:

       Franklin G. Shaw
       Walter J. Leger, Jr.
       Brigid Collins
       Leger & Shaw
       512 East Boston Street
       Baton Rouge, Louisiana 70433
       Telephone:     (225) 809-6625
       Facsimile:     (225) 809-6626



                                            __/s/ Shannon A. Kelly ______________________
                                            SHANNON A. KELLY




                                              10
